DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 16 October 2020, on an application filed 16 October 2016, which claims domestic priority to a provisional application filed 23 October 2013.
Claims 1, 10 and 20 have been amended.  
Claims 1, 2, 6, 10 and 20 are currently pending and have been examined.


Response to Amendments

The rejections of claims 1, 2, 6, 10 and 20 under 35 USC 112 have been withdrawn in light of the amendments to the claims. Please see below for details.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 6, 10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 2 and 6 are drawn to a method for implementing a medical treatment plan for a patient, comprising: analyzing, using a medical treatment plan generation system, a plurality of stored prior treatment plans stored in memory of the system, for a plurality of patient conditions, the plurality of stored prior treatment plans comprising at least one of two separate sets of data: (1) a set of defined treatment plans determined by a processor based on a set of treatment patterns, or (2) a set of previously executed treatment plans, the set of each previously executed treatment plan each comprising an annotation comprising one or more changes to an executed defined treatment plan made during execution and reasoning for each of the one or more changes; extracting, by a processor of the system based on the analysis, at least one treatment pattern for each of the plurality of patient conditions by performing Natural Language Processing (NLP) on the stored prior treatment plans, each of the at least one treatment patterns corresponding to a recurring pattern in the stored treatment plans, the recurring pattern extracted at least in part from free text of treatment plans regarding a particular department or disease; receiving, for one or more of the extracted treatment patterns, an annotation regarding a reason for a particular course of treatment; automatically generating, by the processor using the extracted annotated treatment patterns in view of information received by the system about the patient, one or more treatment plan recommendations for the patient prior to receiving input from a user regarding a treatment plan recommendation for the patient; receiving a user input regarding the one or more treatment plan recommendations via a user interface, the user input Claim 10 is drawn to a system for implementing a medical treatment plan for a patient, comprising: analyzing, using a medical treatment plan generation system, a plurality of stored prior treatment plans stored in memory of the system, for a plurality of patient conditions, the plurality of stored prior treatment plans comprising at least one of two separate sets of data: (1) a set of defined treatment plans determined by a processor based on a set of treatment patterns, or (2) a set of previously executed treatment plans, the set of each previously executed treatment plan each comprising an annotation comprising one or more changes to an executed defined treatment plan made during execution and reasoning for each of the one or more changes; extracting, by a processor of the system based on the analysis, at least one treatment pattern for each of the plurality of patient conditions by performing Natural Language Processing (NLP) on the stored prior treatment plans, each of the at least one treatment patterns corresponding to a recurring pattern in the stored treatment plans, the recurring pattern extracted at least in part from free text of treatment plans regarding a particular department or disease; receiving, for one or more of the extracted treatment patterns, an annotation regarding a reason for a particular course of Claim 20 is drawn to a non-transitory computer-readable medium for implementing a medical treatment plan for a patient, comprising: analyzing, using a medical treatment plan generation system, a plurality of stored prior treatment plans stored in memory of the system, for a plurality of patient conditions, the plurality of stored prior treatment plans comprising at least one of two separate sets of data: (1) a set of defined treatment plans determined by a processor based on a set of treatment patterns, or (2) a set of previously executed treatment plans, the set of each previously executed treatment plan each comprising an annotation comprising one or more changes to an executed defined treatment plan made during execution and reasoning for each of the one or more changes; extracting, by a processor of the system based on the analysis, at least one treatment pattern for each of the plurality of patient 

All of the claimed limitations (except for the receiving a user input limitation and various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic by the processor language, generating in the context of this claim encompasses the user mentally determining treatment patterns based on historical treatment plans. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – receiving a user input. The various structural elements processor (including medical treatment plan generation system, processor, memory, database, user interface and storage medium) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to receiving a user input generically provides an data gathering function to the material, it does not specifically relate to the invention as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea 

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 6, 10 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Hoyme et al. (U.S. PG-Pub 2007/0179349 A1), hereinafter Hoyme, in view of McIlroy et al. (U.S. Patent 5,583,758 A), hereinafter McIlroy, further in view of Ward (U.S. Patent 7,020,618 B1), hereinafter Ward, further in view of Swanson et al. (U.S. Patent 8,612,261 B1), hereinafter Swanson.

As per claims 1, 10 and 20, Hoyme discloses a method, non-transitory computer readable storage media and system for implementing or generating a medical treatment plan for a patient (Hoyme, Figs. 5-8), comprising: 
analyzing, using a medical treatment plan generation system, a plurality of stored prior treatment plans stored in memory of the system, for a plurality of patient conditions (Hoyme, Figs. 5-8, where the system analyzes plural prior treatment plans for plural patients for a given disease state, paragraphs 45-50. Hoyme is operable to do this repeatedly for plural patients, and as such analyzes plural plans for a plurality of patient conditions.),
the plurality of stored prior treatment plans comprising at least one of two separate sets of data: (1) a set of defined treatment plans determined by a processor based on a set of treatment patterns, or (2) a set of previously executed treatment plans, the set of each previously executed treatment plan each comprising treatment data (Hoyme analyzes previously executed treatment plans at paragraphs 49-50. This data comes from stored treatment regimens, see paragraphs 37 and 56, which include data that could be considered separate sets for at least the following reasons: data could be divided into sets of similar and nonsimilar health conditions, or 
extracting, by a processor of the system based on the analysis, at least one treatment pattern for each of the plurality of patient conditions by performing processing on the stored prior treatment plans, each of the at least one treatment patterns corresponding to a recurring pattern in the stored treatment plans, the recurring pattern extracted at least in part from free text of treatment plans regarding a particular department or disease (A recurring pattern, such as the treatment patterns provided to matching patients that have preferred clinical trajectories and outcomes is used by the system to identify a preferred path (extracted treatment plan), see paragraphs 49-50: the recurring patterns would be those treatment steps/implementing actions that result in a favorable outcome given the similar patient conditions; all of these treatment plans would be regarding a particular disease at least.); 
automatically generating, by the processor using the extracted annotated treatment patterns in view of information received by the system about the patient, one or more treatment plan recommendations for the patient prior to receiving input from a user regarding a treatment plan recommendation for the patient (Patient information is compared to the preferred paths to select suitable implementing actions and define a treatment plan for the patient, see paragraph 50: “Based on the therapy regimen required to produce a favorable patient outcome, appropriate implementing actions are selected (block 113). The implementing actions can include or omit those implementing actions performed under the identified treatment regimens as necessary to compensate for the health condition of the patient under treatment.”. Paragraph 59 indicate that the treatment plan is generated by the regimen analyzer 144, not “a user”, so the system does it automatically. Further, as the regimen analyzer generates the treatment plan recommendation, no ;
receiving a user input regarding the one or more treatment plan recommendations via a user interface, the user input comprising: (1) a selection of one of the one or more treatment plan recommendations to utilize for the patient; … and (3) a selection of one or more medications and/or dosages for the selected treatment plan recommendation (Hoyme discloses input of a user input regarding treatment plan recommendations at paragraphs 38-39: “Similarly, implementing actions 66 are identified from the treatment regimens 65 associated with the matching patients 64. The set of implementing actions 66 for a given patient form a treatment plan to implement a therapy goal as specified by a clinician. [0039] In a further embodiment, the set of implementing actions 66 are provided to the clinician as a recommendation and can require express approval and following before being executed or undertaken by the patient under treatment. The treatment regimens 65 can be pre-classified and presented under the treatment plan in ranked order, which the clinician can review and approve.” and paragraph 50: “The selected implementing actions define a treatment plan (block 114), which, in a further embodiment, can be further compared to the treatment plans applied to past patients to help ensure the selection of a treatment plan most likely to succeed and causing the least harm to the patient.” The selectable treatment regimens include corresponding medications, such that selecting a plan comprises selecting one or more medications for the plan, see paragraph 34. Further it is well known in healthcare communications that selecting a treatment plan comprises a selection of one or more medications and/or dosages for the selected treatment plan.);
generating by the processor, a current defined treatment plan based on the one or more treatment plan recommendations and the received user input wherein the current defined treatment plan is implemented as a course of treatment (Paragraphs 38-39 and 50; Fig. 5 #86); and 
	storing the defined treatment plan reflecting the received user input as an executed treatment plan (paragraphs 52-54);
wherein the recurring pattern is updated to account for the stored defined treatment plan (paragraphs 52-54, identified pattern is updated with user input and is stored in the stored plan.).

Hoyme fails to explicitly disclose: 
receiving, for one or more of the extracted treatment patterns, an annotation regarding a reason for a particular course of treatment;
an annotation comprising one or more changes to an executed defined treatment plan made during execution and reasoning for each of the one or more changes;
performing Natural Language Processing (NLP) on treatment plans,
(2) a timeline for the selected treatment plan recommendation; and
	18.	a display configured to display the updated treatment plan and displaying one or more annotations.
and storing one or more annotations with data.

However, McIlroy teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide receiving, for one or more of the extracted treatment patterns, an annotation regarding a reason for a particular course of treatment; annotation comprising one or more changes to an executed defined treatment plan made during execution and reasoning for each of the one or more changes, displaying annotations and storing one or more annotations with data (McIlroy, Figs. 13-16 disclose the review of an initial or extension (actual applied) treatment plan (Fig. 13), wherein a uses provides multiple inputs (Figs. 14-16), including changes and reasons for changes (which the processor of the system provides as annotations to the data), so the system can analyze the inputs and provide an updated treatment plan with reasons for changes (Fig. 16 and Col. 14, line 13 to Col. 15, line 28) in order to provide “the comparative information [that] can be used by a reviewer for evaluation or utilization purposes” (McIlroy, Abstract). Note that McIlroy is directed to modifications of unimplemented and implemented treatment plans, that is “actual treatment” see Col. 14, lines 13-16. McIlroy, accordingly, inherently discloses displaying annotations.

Ward teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide (2) a timeline for the selected treatment plan recommendation and 18. a display configured to display the updated treatment plan and one or more annotations (Ward discloses a selected timeline of the treatment plan recommendation in the user inputting the number of refills for a given treatment, see Col. 8, lines 60-67 and Col. 12, lines 34-42; and displaying the treatment plan with data on a display, see Fig. 3.) in order to provide a system to “to incorporate inter-disciplinary input into the development of a care plan that can be used for automatic initiation of workflows to manage execution of the plan” (Ward, Col. 3, lines 42-44). McIlroy, as shown above, discloses the generation of annotations.

Natural Language Processing (NLP) on treatment plans (Swanson, Fig. 7, NLP processed data includes various treatment plans in addition to patient historical data) in order to provide the ability to utilize automated computer coding to interpret medical information.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the method of Hoyme to include providing: 
receiving annotations, storing annotations, including reasons for changes, second user input, analyzing the received second user input to generate an updated treatment plan with one or more annotations, the one or more annotations comprising reasoning for a change between the current defined treatment plan and the updated treatment plan, as taught by McIlroy, in order to provide “the comparative information [that] can be used by a reviewer for evaluation or utilization purposes” (McIlroy, Abstract); and
(2) a timeline for the selected treatment plan recommendation and 18. a display configured to display the updated treatment plan and one or more annotations, as taught by Ward, in order to provide a system to “to incorporate inter-disciplinary input into the development of a care plan that can be used for automatic initiation of workflows to manage execution of the plan” (Ward, Col. 3, lines 42-44); and
provide performing Natural Language Processing (NLP) on treatment plans, as taught by Swanson, in order to provide the ability to utilize automated computer coding to interpret medical information.



A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 

The following limitations are interpreted as an intended use of the claimed invention:
	1, 10, 20.		which is configured to be implemented on the patient as a course of treatment .

The prior art is capable of performing the intended use recitation, therefore the prior art meets the limitations.


As per claim 2, Hoyme/McIlroy/Ward/Swanson disclose claim 10, discussed above. Hoyme also discloses storing the current defined treatment plan to a defined treatment plan database (Hoyme, paragraph 52);

As per claim 6, Hoyme/McIlroy/Ward/Swanson discloses claim 1, discussed above. Hoyme fails to explicitly disclose receiving third user input regarding the updated treatment recommendations and generating an updated treatment plan based on the third user input regarding the updated treatment recommendations.

Ward teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide receiving third user input regarding the updated treatment recommendations and generating an updated treatment plan based on the third user input regarding the updated treatment recommendations (Fig. 9 #435, the user provides inputs regarding the updated treatment plan) in order to provide a system to “to incorporate inter-disciplinary input into the development of a care plan that can be used for automatic initiation of workflows to manage execution of the plan” (Ward, Col. 3, lines 42-44).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify Hoyme/McIlroy/Ward/Swanson to include displaying data on a display, receiving third user input to update the treatment recommendation, as taught by Ward, in order to provide a system to “to incorporate inter-disciplinary input into the development of a care plan that can be used for automatic initiation of workflows to manage execution of the plan” (Ward, Col. 3, lines 42-44). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 16 October 2020 concerning the rejection of all claims under 35 U.S.C. 112 have been fully considered and are deemed persuasive. 

The Office notes that the Applicant indicates on page 7 of the arguments that “Although the application of a Natural Language Processing algorithm/module in the context of the claims is a novel and non-obvious application and use, the makeup and functionality of a Natural Language Processing algorithm/module was known in the art at the time the application was filed.”


Applicant’s arguments filed 16 October 2020 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.

The Applicant argues on page 9 that the primary reference Hoyme is distinct from the present claims as
Hoyme looks from one patient, then to like patients, and then to respective treatment plans. In contrast, the current claims recite extracting treatment patterns directly from the treatment plans and not through comparison of patient data. In effect, a first treatment plant may be identified using patient data; however, other relevant treatment plans can then be found by the identified treatment patterns of the plans, rather than strictly the patient data.

The Office respectfully disagrees. The mere fact that Hoyme performs additional analysis beyond the present claimset is immaterial and does not distinguish from the present invention. 

The Applicant argues on pages 9-10 that the cited references fail to disclose the material added by amendment. IN particular, the Applicant argues that 
However, the annotation disclosed in McIlroy is applied to an already-generated treatment plan, not to extracted treatment patterns. Treatment plans and treatment patterns, per the recited claims, are very different aspects of the invention. The only motivation or reasoning to modify Hoyme with McIlroy to annotate extracted treatment patterns rather than a generated treatment plan is found within Applicant's disclosure. One of skill in the art would not recognize any motivation or reasoning within the combination of Hoyme in view McIlroy, Ward, and Swanson to annotate extracted treatment patterns rather than a generated treatment plan.

The Office respectfully disagrees. Hoyme discloses the identification of a treatment pattern by analysis of previous treatment plans; McIlroy discloses the annotation of treatment plans. The combination of the references disclose the limitations.

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.



The remainder of Applicant’s arguments are moot because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Ward, McIlory, Swanson, Boroczky and Hoyme, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (17 July 2020, 10 March 2020, 23 September 2019, 17 January 2019, 2 October 2018 and 14 May 2018) and incorporated herein.


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
29 April 2021